80637: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-25304: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80637


Short Caption:STATE, DEP'T OF TAXATION VS. DIST. CT. (NEV. WELLNESS CTR., LLC)Court:Supreme Court


Related Case(s):79669, 80230, 82014


Lower Court Case(s):Clark Co. - Eighth Judicial District - A787004Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/27/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State of Nevada Department of TaxationAaron D. Ford
							(Attorney General/Carson City)
						Kiel B. Ireland
							(Attorney General/Las Vegas)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						


Real Party in InterestNevada Wellness Center, LLCTheodore Parker
							(Parker, Nelson & Associates)
						Mahogany A. Turfley
							(Parker, Nelson & Associates)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


02/21/2020Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


02/21/2020Petition/WritFiled Emergency Petition for Writ of Mandamus or Prohibition Under NRAP 21(a)(6). (SC)20-07188




02/21/2020AppendixFiled Appendix to Petition for Writ. Volume 1. (SC)20-07190




02/21/2020AppendixFiled Appendix to Petition for Writ. Volume 2. (SC)20-07191




02/24/2020Order/ProceduralFiled Order Directing Expedited Answer and Imposing Temporary Stay. Having reviewed the petition and supporting documents, we conclude that an answer may assist this court in resolving the petition.  Therefore, real party in interest, on behalf of respondents, shall have 7 days from the date of this order within which to file and serve an answer, including authorities, against issuance of the requested writ. Petitioner shall have 4 days from service of the answer to file and serve any reply.  No extensions of time will be granted absent compelling circumstances identified in a written motion. We temporarily stay enforcement of the district court's February 7 order pending our receipt and consideration of any opposition to the stay and further order of this court.   Any opposition to the stay must be filed and served within 7 days from the date of this order.  (SC).20-07446




03/02/2020BriefFiled Answer by Real Party in Interest to Emergency Petition for Writ of Mandamus or Writ of Prohibition Under NRAP 21(a)(6). (SC)20-08380




03/02/2020AppendixFiled Respondents' Supplemental Appendix Volume I (part 1 of 5). (SC)20-08384




03/06/2020Petition/WritFiled Petitioner's Reply in Support of Emergency Petition for Writ of Mandamus or Prohibition Under NRAP 21(a)(6). (SC)20-08981




03/11/2020Order/ProceduralFiled Order Imposing Stay and Scheduling Oral Argument. Having reviewed the parties' arguments and given that no opposition to a stay was filed, we hereby stay enforcement of the February 7 order pending our consideration of this matter and further order of this court. Additionally, we conclude that oral argument may assist this court in the resolution of this petition.  Accordingly, oral argument in this matter is scheduled for Friday, March 20, 2020, at 10:00 a.m., before the Northern Panel 20 in Las Vegas.  Oral argument shall be limited to 30 minutes. (SC).20-09706




03/11/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-09714




03/12/2020Order/ProceduralFiled Notice Regarding Oral Argument.  To minimize and allay concern about exposure to COVID-19, the Supreme Court may, on written request, permit lawyers to participate in oral argument by videoconference.  The videoconferencing system the court uses requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  For a request to be granted, the parties' internet capabilities must be compatible with those or the court.  A written request for videoconferencing must be addressed to the Clerk of the Court and filed and served at least 3 business days before the date set for oral argument.  (SC)20-09757




03/18/2020Order/ProceduralFiled Order. In keeping with public health precautions recommended in response to COVID-19 and the emergency declared by Governor Sisolak on March 15, 2020, the Nevada Supreme Court and Court of Appeals are postponing all oral arguments until further notice. This includes the arguments scheduled for March 20 and 24 and April 1 and 15. This also includes the public hearing scheduled for April 22 in ADKT 435 and ADKT 553. The court will examine the options for rescheduling or submitting those cases as circumstances develop. The Clerk of the Court is directed to file and serve copies of this order in all cases in which oral argument has been scheduled and to post it on the Court's webpage. (SC).20-10553




03/27/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-11759




07/09/2020Opinion/DispositionalFiled Authored Opinion. "Petition granted."  Fn4[In light of this opinion, we vacate the stay ordered by this court on March 11, 2020.]  Before: Parraguirre/Hardesty/Cadish. Author: Hardesty, J. Majority: Hardesty/Parraguirre/Cadish. 136 Nev. Adv. Opn. No. 42. NNP20-RP/JH/EC. (SC)20-25304




07/09/2020WritIssued Writ with letter. Original and one copy of writ and copy of the opinion mailed to attorney Steven G. Shevorski for service upon Judge Elizabeth Goff Gonzalez. (SC).20-25330




07/14/2020Notice/IncomingFiled Petitioner's Certificate of Service of Writ of Prohibition and Opinion (SC).20-25911




07/15/2020MotionFiled Real Party in Interest Nevada Wellness Center, LLC's Motion for an Emergency Order Pursuant to NRAP 27(c).  Immediate Action Requested on July 16, 2020. (SC)20-26073




07/16/2020Order/ProceduralFiled Order Denying Motion. Real party in interest Nevada Wellness Center, LLC has filed an emergency motion. We deny Nevada Wellness's motion to correct the opinion and issue a more limited writ of prohibition. (SC).20-26239




07/22/2020WritFiled Returned Writ. Original Writ returned. Served on Judge Gonzalez on 7/14/20.  (SC)20-26778




08/04/2020RemittiturIssued Notice in Lieu of Remittitur. (SC)20-28379




08/04/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View